IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MICHAEL REID,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3831

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 9, 2014.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Michael Reid, pro se, Appellant.

Pamela Jo Bondi, Attorney General; Jay Kubica and Trisha Meggs Pate, Assistant
Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and SWANSON, JJ., CONCUR.